Citation Nr: 0328681	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for the veteran's 
service-connected left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1961 to July 1964 and from February 
1969 to June 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

During his appeal, the veteran raised contentions to the 
effect that service connection is warranted for various 
disabilities.  In his appeal (VA Form 9), received in 
September 2002, he raised contentions to the effect that he 
has disability manifested by problems with equilibrium and 
that such disability is related to his service-connected 
hearing impairment.  In December 2002 and April 2003, through 
his representative, he raised contentions to the effect that 
service connection is warranted for right ear hearing loss 
disability.  Those claims, however, have not been developed 
or certified to the Board on appeal.  Therefore, the Board 
has no jurisdiction over such claims, and neither will be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2002).  Accordingly, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has a numeric designation of I with respect 
to hearing impairment in his non-service-connected right ear.

2.  The veteran has no worse than a numeric designation of VI 
with respect to hearing impairment in his service-connected 
left ear.




CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected left ear hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final regulations implementing the VCAA.  66 Fed. 
Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information in the Statement of the Case (SOC) 
and in letters, dated in January 2001, March 2001, April 
2002, the veteran and his representative were notified of 
evidence necessary to substantiate the veteran's claim of 
entitlement to an increased rating for service-connected 
hearing loss disability in his left ear.  Indeed, the SOC set 
forth the provisions of 38 C.F.R. § 3.159.  Those provisions 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  38 C.F.R. § 3.159(b)(1).  Those regulations 
stated if the VA did not receive the necessary information 
and evidence requested from the veteran within one year of 
the date of the notice, the VA could not pay or provide any 
benefits based on that application.  Further, those 
regulations informed the veteran that if he did not respond 
to the request within 30 days, VA could decide the claim 
prior to the expiration of the one-year period based on all 
the information and evidence contained in the claims file.  
It was noted, however, that if the VA did decide the case and 
then the veteran provided information and evidence within one 
year of the date of the request, the VA had to readjudicate 
the claim.  38 C.F.R. § 3.159(b)(1).

In its April 2002 letter, the RO informed the veteran of the 
passage of the VCAA and requested evidence in support of his 
claim.  The RO also requested information describing any 
additional evidence he wished the VA to obtain.  The RO gave 
him 60 days to respond and stated that if he did not do so, 
his claim would be decided based on the evidence on file.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (which had granted the veteran one year to 
respond).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing 38 C.F.R. § 19.9).  The Federal Circuit found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

After reviewing the record, the Board finds that the Federal 
Circuit decision in PVA is not applicable to the veteran's 
appeal.  Although the RO gave the veteran only a 60 day 
period to respond to its April 2002 letter, it rendered no 
further rating decisions with respect to the veteran's claim.  
The case was still being developed, and the appellant was 
aware of the ongoing development.  For example,the appellant 
was schgeduled for a VA examination in August 2002, and he 
was informed of the continuing development of the case in the 
SOC opf September 2002.  Therefore, the defective response 
period cannot be considered detrimental or potentially 
detrimental to the resolution of the veteran's appeal.  

During the development of the record, the following evidence 
was received in support of the veteran's appeal:  VA medical 
records reflecting the veteran's treatment from June 2000 to 
December 2000 and the reports of VA audiologic/ear 
examinations, performed in March 2001 and August 2002.  
During the development, the veteran was informed of his right 
to have a hearing in association with his appeal.  At his 
request, the Board scheduled him for a hearing in April 2003 
at its offices in Washington, D.C.  That month, however, he 
cancelled that hearing and withdrew his hearing request.  
Indeed, he rested his appeal on the arguments of his 
representatives.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an increased rating for service-
connected hearing loss disability in his left ear.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  

II.  The Facts and Analysis

The veteran maintains that the service-connected hearing loss 
disability in his left ear has gotten worse and that a 
compensable rating is, therefore warranted for that disorder.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish 
eleven levels of auditory acuity, from Level I for lesser 
degrees of hearing impairment through Level XI for greater 
degrees of hearing impairment. A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment.  38 C.F.R. 
§ 4.85. 

When, as here, impaired hearing is service connected in one 
ear only, the non-service-connected ear will be assigned a 
numerical designation of I.  If, however, the veteran is 
totally deaf in his non-service- connected ear as well as his 
service-connected ear, compensation is payable as if both 
ears were service connected.  38 C.F.R. § 3.383. 

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be chosen from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.  

A review of the record discloses that the veteran is not 
totally deaf in his right ear; and, therefore, he is assigned 
a numeric designation of I for hearing impairment in that 
ear.  In his left ear, audiologic evaluations performed from 
June 2000 to August 2002, revealed that his speech 
recognition was no worse than 68 percent in his left ear.  
Those evaluations also showed that he had puretone threshold 
levels of 55 decibels or above in all of the applicable 
frequencies.  His puretone threshold averages ranged from a 
low of 66 decibels in June 2000 to a high of 75 decibels in 
August 2002.  A VA audiologic evaluation in March 2001 
revealed an average puretone threshold of 61 decibels; 
however, that average was taken from five threshold levels 
and did not specify the frequencies measured.  Accordingly, 
it cannot be used to determine the veteran's puretone 
threshold in his left ear.  

Whether based on a combination of puretone threshold averages 
and speech discrimination scores, or solely on pure tone 
threshold averages, the numeric designation associated with 
the veteran's left ear hearing disability is no worse than VI 
under 38 C.F.R. § 4.85, Table VI or VIA.  When the numeric 
designation of VI is combined with the numeric designation of 
I for the veteran's right ear, the overall level of hearing 
impairment is commensurate with the noncompensable rating 
currently in effect under 38 C.F.R. § 4.85, Table VII.  Thus, 
a schedular compensable rating for the veteran's service-
connected left ear hearing disability is not warranted at 
this time.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
hearing loss disability in his left ear.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  Rather, the record shows that the manifestations of 
his hearing loss disability in the left ear are contemplated 
by the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a compensable rating for left ear hearing loss 
disability is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



